UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 97-1387



LAWRENCE WILDER,

                                            Plaintiff - Appellant,

         versus


DONNA E. SHALALA, SECRETARY OF HEALTH AND
HUMAN SERVICES,

                                             Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore. Frederic N. Smalkin, District Judge. (CA-
96-3472-S)


Submitted:   June 19, 1997                 Decided:   June 27, 1997


Before WILKINS and MICHAEL, Circuit Judges, and BUTZNER, Senior
Circuit Judge.


Affirmed in part and dismissed in part by unpublished per curiam
opinion.


Lawrence Wilder, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Appellant appeals the following district court orders: (1)

letter order finding no ground to act upon Appellant's complaints

against his former counsel; (2) order denying Appellant's motion

for preliminary injunction; (3) marginal order denying Appellant's

motion for appointment of counsel; (4) order denying Appellant's
motion for the court to order his union to provide him with coun-

sel; and (5) letter order returning documents unrelated to any

pending motion.

     This court may exercise jurisdiction only over final orders,
see 28 U.S.C. § 1291 (1994), and certain interlocutory and collat-
eral orders, see 28 U.S.C. § 1292 (1994); Fed. R. Civ. P. 54(b);
Cohen v. Beneficial Indus. Loan Corp., 337 U.S. 541 (1949). To the

extent that Appellant seeks review of the denial of his motion for

preliminary injunction, this court has jurisdiction over that por-

tion of the appeal. See 28 U.S.C. § 1292(a)(1). We find that the
district court did not err in denying the motion. Accordingly, we

affirm the denial of the motion on the reasoning of the district
court. Wilder v. Shalala, No. CA-96-3472-S (D. Md. Feb. 12, 1997).
     To the extent that Appellant seeks review of the remaining

orders, this court does not have jurisdiction because the orders

are neither final orders nor appealable interlocutory or collateral

orders. We therefore dismiss the appeal as to the denials of

remaining motions.




                                2
    We dispense with oral argument because the facts and legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.




                             AFFIRMED IN PART, DISMISSED IN PART




                               3